Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/20/2019 and 09/13/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretations
Instant claimed “hot-rolled decarburized layer” is interpreted as a resulting effect of hot rolling, cooling and coiling steps in view of instant application PGPUB paragraph [0024].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the hot-rolled steel plate" in step (c).  There is insufficient antecedent basis for this limitation in the claim.
As a result of rejected claim 1, all dependents claims are rejected under the same statue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kojima (US 20150125716A1) in view of Qiao (CN104195443 from IDS 09/22/2020).
As for claim 1, Kojima discloses a method of manufacturing galvanized steel sheet for hot stamping comprising the steps of:
 Re-heating a cast steel from 1100-1300 C (paragraph [0061])
The cast steel comprising overlapping compositions of C: 0.1-0.5%, Si 0.7-2.5%, Mn 1-3%, P <=0.015%, S <=0.01%, Cr 0.01-1%, B 0.001-0.005%, Ti 0.01-0.1% (paragraphs [0044]-[0055]) as required by instant claim compositions ranges and a balance of iron and inevitable impurities.
Finish rolling the reheated cast steel 800-950 C (paragraph [0062])
Coiling the hot rolled steel sheet 500-700 C, (paragraph [0062])   Hence, instant claimed cooling step after finish rolling and before the coiling is expected.
Pickling the hot rolled and coiled steel sheet. (paragraph [0064])
Cold rolling the pickled steel sheet (paragraph [0066])
Annealing the cold rolled steel sheet in a reduction furnace (paragraphs [0070][0077])
Plating the annealed steel sheet by hot dip galvanizing (paragraph [0079])
Hot stamping the hot dip galvanized steel sheet (paragraph [0089])
Kojima differs from instant claim 1 such that it does not disclose (1) inherent cooling step after finish rolling and before the coiling is done without using water and (2) forming a hot rolled decarburized layer on a surface of the steel sheet.
Regarding (1), Qiao discloses a similar manufacturing method as disclosed by Kojima and further discloses a cooling treatment to the casting blank after the finish rolling is finished (paragraph [0018]) and the cooling treatment is performed with laminar flow cooling (paragraph [0027]) which is expected to be cooling without water.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply laminar flow cooling of Qian, in the process of Kojima for avoiding refined crystal grain grow further.
Regarding (2), hot-rolled decarburized layer is expected due to similar hot rolling, cooling and coiling steps including coiling temperature and cooling without water.
Due to Kojima in view of Qiao discloses hot rolling, cooling and coiling steps including coiling temperature and cooling without water, instant claimed hot-rolled decarburized layer is expected absent evidence of the contrary.
As for claim 2, Kojima discloses Mo 0.01-1% and Nb 0.01-1% (paragraphs [0055]-[0056])

As for claims 3-5 and 7-8, instant claimed limitations are inherent structure and mechanical properties limitations due to same compositions and similar process of making.
 When a claimed process along with its resultant product reasonably appears to be substantially the same as, or an obvious variant of, a product disclosed by the prior art, the burden is on the applicant to prove that the prior art process and its resultant product does not necessarily or inherently possess characteristics attributed to the claimed product, and that it is of no moment whether the rejection is based on § 102 or § 103 since the burden on the applicant is the same. Cf. In re Spada, 911 F.2d 705, 708 (Fed Cir. 1990); In re Best,562 F.2d 1252, 1255 (CCPA 1977).
In the instant case, Kojima in view of Qiao discloses a hot stamped galvanized steel sheet comprising similar steel compositions and made by similar process of making as required by instant claim 1, instant claimed structure and mechanical properties limitation would naturally flow following the suggestion of Kojima in view of Qiao.
 As for 6, Kojima’s annealing is performed at a dew point -10 C to -60 C in a gas atmosphere of H2-N2 mixed gas. (paragraph [0077])
	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733